Citation Nr: 1456715	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  08-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The claim currently on appeal were previously remanded by the Board in January 2010.  In this remand, the Board noted that the Des Moines, Iowa RO denied the Veteran's claim of entitlement to service connection for major depressive disorder in April 2003.  The Veteran did not appeal the determination, and it became final.  Also, in August 2005, the Des Moines, Iowa RO denied the claim of entitlement to service connection for bipolar disorder.  The Veteran did not appeal this decision either and it too became final.  In July 2013, the Board reopened the issues of service connection for bipolar disorder and major depressive disorder and remanded the claim for additional development.  Additional development is needed before the claim can be decided on the record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claims have been recharacterized as the single issue of service connection for an acquired psychiatric disorder, to include PTSD, (PTSD claims requiring unique regulatory considerations).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was last remanded in July 2013 so that, among other reasons, he could be scheduled for a VA psychiatric examination.  The Veteran had a VA examination in January 2014.  Although the examiner discussed the basis for the Veteran's current diagnosis, and why he did not conclude it was incurred in service, he did not discuss the October 2008 opinion from Dr. Wyssmann, as specifically requested in the Board's July 2013 remand.  An additional opinion must therefore be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

VA treatment records to August 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 2013 to the present before rendering a final decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric treatment records from August 2013 to the present.

2.  Obtain an addendum to the VA examination report from January 2014.  The claims file must be made available to, and reviewed by, the examiner, and the examination report should reflect that the claims file was reviewed.

After reviewing the record and noting the October 2008 report by Dr. James Wyssmann, the examiner should again offer his opinion as to the Veteran's appropriate diagnosis/es and whether any such illness/es is/are due to disease or injury (or stressor in the event PTSD is diagnosed) in service.  A complete rationale should be provided, and in the event this examiner is unavailable, another appropriate person should provide the requested opinion.  

If it is necessary to examine the Veteran to obtain the opinion, that should be arranged.  

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




